United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3613
                                   ___________

Kent Richard Jones,                     *
                                        *
               Appellant,               *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
John Stuart,                            *
                                        * [UNPUBLISHED]
               Appellee.                *
                                   ___________

                             Submitted: December 7, 2006
                                Filed: December 14, 2006
                                 ___________

Before SMITH, MAGILL and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Kent Richard Jones appeals the district court’s1 dismissal with prejudice of his
42 U.S.C. § 1983 complaint. Having carefully reviewed the record, we conclude
dismissal of the complaint was proper for the reasons explained by the district court.
Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                       ______________________________


      1
         The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota, now
retired.